NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
This application is a continuation application of U.S. application no. 15/773,015 filed on 11/03/2015 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
In response to the nonstatutory double patenting Rejection filed on 11/18/2021, the Applicant filed a Terminal Disclaimer on 02/18/2022 in compliance with 37 CFR 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Griffin; Terry. System And Method For Agricultural Risk Management, .U.S. PGPub 20140278731    The invention relates generally to portfolio analysis of agricultural products.
Klavins; Maris. SYSTEM AND METHOD OF PROVIDING AGRICULTURAL PEDIGREE FOR AGRICULTURAL PRODUCTS THROUGHOUT PRODUCTION AND DISTRIBUTION AND USE OF THE SAME FOR COMMUNICATION, REAL TIME DECISION MAKING, PREDICTIVE MODELING, RISK SHARING AND SUSTAINABLE AGRICULTURE, .U.S. PGPub 20130185104 The present invention relates in general to the field of agriculture, and more particularly to a system and method for coordinating information relating to the production and tracking of agricultural products and any by-products thereof. The present invention is also directed to utilizing such information for, among other purposes, communication, real time decision making, predictive modeling, risk sharing and/or sustainable agriculture purposes. 
Schildroth; Rhett. Agronomic Systems, Methods And Apparatuses, .U.S. Patent 10028426  The present disclosure relates generally to agronomics and, more particularly, to agronomic systems, methods and apparatuses.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Arif Ullah whose telephone number is 571.270.0161. The Examiner can normally be reached on Monday-Friday, 10:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Eric Stamber, can be reached at 571.272.6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.    For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 


/Arif Ullah/
Primary Examiner, Art Unit 3683